Case 7:20-mj-00301 Document1 Filed on 02/02/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint U

 
   

ern District of Roxas
UNITED STATES DISTRICTCOURT TE
for the FEB - 23-2029
‘Southern District of Texas
David J. Bradley, Clerk

 

 

 

 

United States of America )
Vv, ) j-
} Case No, Lh- ZO- O30 MM
Yesmin CORONA 2)
Y.O.B: 1982 Citizenship: USA
)
Defendani(s)
CRIMINAL COMPLAINT |
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 01, 2020 in the county of Hidalgo - in the
Southern District of Texas , the defendant(s) violated:
Code Section : Offense Description
21 USC § 952 Importation of Controlled Substances - the defendant did knowingly and

intentionally import 5 kilograms or more of cocaine from the United Mexican
States into the United States, that is approximately 11.2 kilograms of cocaine,
a Schedule II controlled substance.

This criminal complaint is based on these facts:

See “Attachment A”

& Continued on the attached sheet.

Is/ John Reinosa
Complainant's signature ~

 

John Reinosa, HS! Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: __ 02022020 218 pm. (ct E O ae

Judge's signature

 

City and state: McAllen, Texas Peter E. Ormsby, U.S. Magistrate Judge
Printed name and title

 
 

Case 7:20-mj-00301 Document1 Filed on 02/02/20 in TXSD Page 2 of 2

Attachment A

On February 01, 2020, a 2014 Nissan Sentra driven by Yesmin CORONA, a United States
Citizen, made entry into the Unites States at the Pharr Port of Entry in Pharr, Texas from
Mexico. At primary inspection CORONA stated to a Customs and Border Protection Officer
(CBPO) she was traveling from Reynosa, Mexico to pick up her daughter in McAllen, Texas.
During post primary inspection, a CBPO canine “Miso” alerted to the undercarriage of the
vehicle. The vehicle was then taken for a Z-portal X-Ray exam were officers noticed anomalies
in the gas tank of the vehicle. CBPOs removed the back seat of the vehicle and noticed
tampering in the gas pump area. The gas pump was removed and ten bundles weighing 11.2
kilograms of a substance that tested positive for the chemical characteristics of cocaine were
extracted. Three of the bundles had the name “Corona” written inside the inner wrappings of the
bundles.

Homeland Security Investigations (HSI) Special Agent (SA) and Customs and Border Protection
Task Force Officers (CBP TFO) responded to the Pharr Port of Entry to interview CORONA.
During the custodial interview, CORONA told agents that she was aware she had contraband in
the vehicle. CORONA later admitted to investigators that she thought she had narcotics in the
vehicle. .

 

 
